{¶ 15} I would also reverse. However, I would reverse on the issue that the court did not seem to consider the fact that one or both of the parties may have been in contempt of the original order for not providing a schedule themselves as the original decree provided. The court jumped to the next step of determining, without journalizing it, that the court's shared parenting time would be the default order.
(Reader, J., retired, of the Fifth District Court of Appeals, sitting by assignment pursuant to, § 6(C), Article IV, Constitution.)